Case 5:16-cv-00523-JKP-RBF Document 71-4 Filed 06/04/20 Page 1 of 3




                   Exhibit D
Case
 Case5:16-cv-00523-JKP-RBF Document
      5:16-cv-00523-JKP Document 39-171-4
                                       FiledFiled 06/04/20
                                              09/16/19     Page
                                                        Page     2 25
                                                             14 of of 3
Case
 Case5:16-cv-00523-JKP-RBF Document
      5:16-cv-00523-JKP Document 39-171-4
                                       FiledFiled 06/04/20
                                              09/16/19     Page
                                                        Page     3 25
                                                             15 of of 3
